Recovery of cod stocks (debate)
The next item is the report by Mr Busk, on behalf of the Committee on Fisheries, on the proposal for a Council regulation amending Regulation (EC) No 423/2004 as regards the recovery of cod stocks and amending Regulation (EEC) No 2847/93 - C6-0183/2008 -
rapporteur. - (DA) Mr President, Commissioner, ladies and gentlemen, the Commission has presented a good, constructive proposal for amending the existing recovery plan for cod in, for example, the North Sea, Skagerrak and Kattegat. Despite the existence of the present recovery plan, far more cod are continuing to be caught than are generated through reproduction. The Celtic Sea has been included in the recovery plan because new evaluations indicate that cod stocks are also being overexploited there and are in a poor state.
The object of these amendments is to ensure the recovery of cod stocks within the next five to ten years. This objective is intended to be achieved by reducing fishing mortality by between 10% and 25%, depending on the state of the stock. This is to be supplemented by regulation of the fishing effort as well as provisions relating to monitoring and control. The objectives are to be revised in order to obtain the highest sustainable yield even if oceanic conditions change as a result of global warming. The effort management system is to be simplified. It has progressively become so complex that a new system is needed, based on effort ceilings to be managed by Member States, which will have greater flexibility and therefore achieve more efficient implementation.
The plan is to be adapted to different levels of recovery and it therefore incorporates a modular strategy where the adjustment of fishing mortality is a function of the level of recovery achieved. Clear rules are introduced that are applied when scientists cannot provide precise estimates of stock status. There is a need to reduce discards by introducing new mechanisms to encourage fishermen to engage in cod-avoidance programmes. Overall, the Commission wishes to amend the existing cod recovery plan in order to make it more complete, updated to recent developments, simpler, more efficient and easier to implement, monitor and control.
TACs: New rules are being introduced to establish the total allowable catches, where the size of the stocks is measured in relation to either the minimum quantity or the target quantity. When setting the TAC, the Council is also to deduct a quantity of cod corresponding to the size of the expected discard, calculated on the basis of the total amount of cod caught. Other factors contributing to fishing mortality will also result in a revolution in the total cod caught when the TAC is established.
Every three years the Commission's Scientific, Technical and Economic Committee for Fisheries will evaluate the recovery of the cod stocks. If the trends in the stocks do not prove satisfactory, the Council shall set a lower TAC than that specified in the aforementioned rules, together with a lower fishing effort.
As rapporteur, I have tabled a number of amendments to the Commission's proposal, and my colleagues have also tabled some amendments. The most important amendment is to change the reference years from 2005-2007 to 2004-2006, as the data for 2007 are so new that we cannot be certain of them, and it is therefore better to use the data that we are sure of.
Account is taken of the fact that cod stocks at a particular point in time are being rebuilt, which is why we cannot simply make reductions, but rather changes are needed. The system of transferring from one type of gear to another is made more flexible so that it is possible to respond to external circumstances, such as rising fuel prices, which, even after the fall over the last few weeks, are at a particularly high level. The Regional Advisory Councils are to be involved as much as possible. Both fishermen and Member States are to be encouraged to introduce measures to reduce fishing mortality and discards.
Finally, I would like to thank the French Presidency and the Commission for their particularly constructive cooperation.
Member of the Commission. - Mr President, I would like to thank the Committee on Fisheries and especially its rapporteur Mr Busk for his thorough and well-considered report.
I am pleased that Parliament shares the Commission's views on cod recovery. Fishing mortality is too high. The abundance of cod is too low. Even though in some areas there are more young fish in the sea than in past years, this is still an opportunity rather than a recovery.
I am also pleased that Parliament agrees on the need for recruiting the Celtic Sea as well as on the need for important cuts in fishing mortality through TAC and effort reductions. I agree with many of Parliament's proposed amendments, but I cannot agree directly with Parliament's texts. This is only because similar legal texts already exist or are being developed in consultation with Member States, and I do not want to pre-empt the results of technical discussions being undertaken.
Now to specifics. I accept your Amendments 1, 4, 5, 6, 7, 9, 13, 14 and 16. On Amendment 2, I agree with the principle, but the powers of the Commission and Council are already established in the EC Treaty, and the role of the regional advisory councils is set out in Article 31 of the basic regulation.
On Amendment 3 regarding discard reduction, I have been working on a separate initiative. You will be aware of the Commission's communication of spring 2007 concerning discarding. This will shortly be followed up with a proposal for a regulation.
On Amendment 7, I accept that, for stocks in very high-risk situations, a limit of 15% on TAC increases should apply. But Council should keep the option of a decrease that is larger than 15%.
On Amendment 8, I accept the inclusion of a reference to seal mortality as an example, and of considerations of climate change on cod when a review of the plan is made.
On Amendment 10, the chapter rightly refers to a limitation of fishing effort. Reference to determination would imply that fishing effort would only be measured, not managed. Therefore I cannot accept this amendment.
On Amendment 11, I can reconsider the base line for the calculation of kilowatt days. However, Member States need to be involved in this discussion.
On Amendment 12, the text of the proposed Article 8a, paragraph 3, was indeed confusing, and we will be redrafting it to make it clearer.
On Amendment 15, the proposal concerning ring-fencing of capacity was too restrictive and could prevent reorganisation of the activities of fishing fleets. I am still discussing with Member States how to provide a suitable degree of flexibility while still ensuring that the fishing effort does not increase. Therefore, my preference is to improve the existing text rather than delete it.
On Amendment 17, I can accept the principle of effort transfers, subject to a correction factor reflecting the importance of cod catches in different sectors. But the subject is complicated and needs to be looked into further.
On Amendment 18, for legal reasons I cannot accept the deletion of the reference to the decision-making procedure. The procedure referred to is that required by the EC Treaty.
I thank you for your attention and for you constructive contributions on this file.
on behalf of the PPE-DE Group. - (NL) Mr President, this evening, we are discussing the Busk report on the Commission proposals for a quicker recovery of cod stocks in European waters. I should like to congratulate the rapporteur, Mr Busk, on his report.
Cod is an important fish species for the EU. While in the past it used to be part of people's staple diet, and cod was eaten as a replacement for more expensive meat, these days cod is a luxury fish species that is only available at high cost. Ever since the late 80s and the early 90s, the supply of cod has been dropping steadily. Apart from all kinds of natural causes, like the North Sea warming up and the virtual absence of hard winters, this is also attributable to intensive cod fishing. It is particularly this cause which the Commission would like to address with the new cod recovery plan.
I can identify with the Commission's wish to simplify the regulations that aim to restrict cod fishing. The current regulation is too complex and leads to many differences in interpretation among both fishermen and inspectors. Simplification would at least address this problem. It is necessary, also on behalf of Dutch fishing, for us at European level to maintain the recovery of cod stocks.
The proposed measures have needed time to take effect. For more than 18 months, cod stocks in the North Sea have been enjoying a remarkable recovery. Parliament - myself included - would like to involve the fishing industry and regional advisory councils more in measures to be taken. This will improve support within the industry. The new rules, as far as I can see, are a step in the right direction. The Member States can regulate cod fishing more effectively, while the fishermen know far better what is, and is not, allowed.
It will not be evident until four to six years down the line whether the measures we are now taking are effective. I would therefore urge the Commissioner to take his time in assessing the measures taken, before producing new measures. If not, fishermen will face an unworkable situation
on behalf of the PSE Group. - (DA) Mr President, I would like to start by thanking the rapporteur, Mr Busk, for his constructive cooperation in connection with preparing this report. I think we have achieved a satisfactory result. As a result of our amendments, the system will be simpler, more flexible, more efficient and less bureaucratic. In the revision of the Commission's proposal we claim, for example, that the success of the cod recovery plan is to a large degree dependent on not landing fish caught through illegal, unreported and unregulated fishing. Monitoring and control are important instruments to ensure the enforcement of the fishing regulations. Moreover, the fishing industry and the relevant Regional Advisory Councils in the Member States should be more involved in the evaluation and decision-making process so that account is taken of special regional characteristics and needs in the future development and extension of the management mechanisms. Effective implementation of the recovery plan requires the involvement of all parties concerned to ensure legitimacy and compliance with the regulations at regional level. In the report we also emphasise the fact that the recovery plan will have important consequences for the fishing industry as well as the economic and social development of local communities, and this is why the Commission should reconsider the fishing effort system once cod stocks have significantly improved.
Mr President, the constant refrain of the Commission - and, indeed, of this report - is ever-declining cod stocks. Yet this year, within the EU, we will dump EUR 50 million worth of dead cod back into the sea. Why? Because of our crazy policy on discards. The TACs have been driven so low that massive discards are being produced. Probably one discard for every cod retained. Year on year, we drive down TACs and push up the discards as a result, and so perpetuate this self-defeating eco-crazy policy.
Whether a cod is retained or discarded, it reduces the biomass. Increase the TACs, and I believe you will correspondingly reduce the discards and swell the food supply, without depleting the biomass more than we do at present through discards. That, I believe, is the way to go, along with cod avoidance plans, and then some sense might come to this policy.
Mr President, I have to commend my good friend Niels Busk for his brave attempt at yet another cod recovery plan. Ever since I was elected in 1999, we have had a cod recovery plan every year.
Every cod recovery plan introduces even tougher regulations and even tougher draconian measures. Because we are dealing with a mixed fishery where the cod is caught together with prawns, whiting and haddock, we have all these discard problems that we have just heard Jim Allister talking about. I am afraid that I feel in this case that Mr Busk is emulating his famous Danish forbear, King Canute, who was King of Denmark and England in the 10th century and famously sat on his throne at the seaside and ordered the tide not to come in. Of course, history records that he got very wet and narrowly avoided drowning. Trying to introduce a cod recovery plan - a management plan that will help cod recover - is, in fact, trying to defy nature in the same way. We know that climate change has caused the North Sea to warm up by one and a half degrees and the fighter plankton that the cod larvae feed on have moved hundreds of miles north, which is why most of the big mature cod that we buy in the shops anywhere in Europe comes from around Norway, the Faroes and Iceland. So until the North Sea cools down again, you are not going to see the cod recovering, and all the tough management plans that we want to introduce will not make any difference.
I am delighted, in that case, that I have heard the Commissioner this evening say that he accepts my amendment that will at least look at the impact of climate change on cod recovery, as well as looking at the impact on cod predation by seals. We now have 170 000 grey seals in the North Sea, each one eating two tons of fish a year - including a lot of cod - and previously it was not PC to speak about seals in any shape or form. So at least looking at the impact seals have on the cod population is, I think, a very important step this evening. I commend King Canute to the House and hope that his report is accepted.
(PL) Mr President, the Council regulation represents a further attempt to achieve a balance between the current state of knowledge concerning the actual state of resources and the natural desire to discharge the obligations relating to the stewardship and management of European fisheries. The rapporteur has clearly identified the new manifestation of this age-old dilemma. He has pointed to a clear contradiction between the noble intention of protecting resources and the actual possibilities of establishing their state.
On this occasion, the authors of the regulation agree as never before with the Scientific, Technical and Economic Committee for Fisheries that there is still a lack of sufficiently reliable information to be passed to fishermen in the form of comprehensible opinions on the TAC. At the same time, however, the Union's institutions, doubtless not wishing to be seen as inactive, are recommending development of provisions ensuring consistent implementation of the TAC, even when, as stated, the data is known to be inadequate. Fishermen expecting verification of fishing effort perceive this approach as being unduly cautious and as inappropriate in terms of a rational fisheries policy. I have endeavoured to try and understand the peculiar methodology adopted by those in authority in this area. Nonetheless, I feel it incumbent upon me to caution the rapporteur regarding the social and economic consequences of a proliferation of limitations on catches, and of irritating and bureaucratic restrictions on the activities of fishermen. Increasingly, the latter are supporting scientists as regards establishing the true state of the marine biomass. Polish fishermen have joined the increasing criticism of the archaic data base that is too heavily based on estimates. Now is perhaps the time to take greater heed of fishermen's opinions, based on centuries of knowledge and an awareness that fishermen can only survive if they respect the interests of the marine environment.
Mr President, while any cod recovery plan would need first of all to incentivise those Member States and fishermen who contribute to a reduction in cod mortality, and also secondly to reduce by-catch and eliminate discards - eliminate, not reduce, discards - no cod recovery plan has any credibility unless it factors in the whole climate change point in relation to the cod feeding and breeding grounds, as so eloquently put on the record a few moments ago by my colleague, Mr Stevenson, and that must play a large part in any cod recovery plan if it is to have credibility in this day and age.
I agree that reducing by-catch through cod avoidance programmes is of paramount importance. However, we should refer to the need to reduce by-catch and eliminate discards. That is to say, the reduction of cod caught in the net (the by-catch), and not landed (the discard), is crucial. Without it, fishing is not sustainable ecologically or economically. While Ireland has proposed a pilot project for 2009 to reduce cod discards in our Nephrops fishery in part of the Celtic Sea, hopefully with incentives for fishermen and a major role for them in monitoring and control which will be key to successful enforcement of the project, I must however ask the Commissioner a question in the light of what our rapporteur referred to as 'new evaluations suggesting the Celtic Sea is over-exploited and so needs to be controlled', according to ICES a 2009 TAC for the Celtic Sea area was recommended which indicates that the stock is stronger there than in other areas covered by the recovery plan. Is or is not the Celtic Sea to be included in a recovery plan? Does it or does it not need to be? Who do we listen to on the scientific front?
Mr President, I would like to inform the Commissioner that cod was once one of the most common fish in Irish waters and on Irish tables. For my fishermen, fishing is more than a job, it is a way of life, a tradition, even a vocation. Many of my fishermen are doing mixed fishing, and for them, discards are more than a waste and a contradiction: they are an abomination.
We have to help equip fishermen to fish more selectively in order to protect the cod and, at the same time as we hopefully reduce discards, we must start using them and putting them to good purpose, land them and give them to hospitals. We must not only end the discard of cod and other fish, but we have to end the scandal of the discard of cod and other fish.
(PL) I believe the amendments tabled by Mr Busk concerning the so-called cod stock recovery plan are vital for restoring stocks of this species to what they were years ago. Protection of cod stocks is the greatest challenge to which our common fisheries policy must rise. It should be remembered that, along with sprat and mackerel, cod is one of the species most commonly fished by the European Union's fishing fleets. At global level, cod is the second most popular species.
In addition to being a key catch, cod is also vital to the proper functioning of the ecosystem. Cod naturally controls the spread of algae, notably in the Baltic Sea. Together with climate change, the reduction of the stocks of this important species is therefore a significant factor in the changes affecting North Atlantic marine ecosystems.
Finally, I should like to present the stance of Polish fishermen, who have become the main victims of the mistaken and unfair cod fishing policy. As Members will be aware, initially, catch restrictions were imposed on vessels flying the Polish flag. These were followed by a ban on fishing for cod. Not only did this have a negative impact on the fishermen's livelihoods, but it also led to the emergence of the spectre of bankruptcy looming over the Polish processing industry. That is why, amongst the amendments tabled, particular emphasis should be placed on research. The latter will allow us to establish the actual state of cod stocks, which will in turn allow us to conduct a realistic fisheries policy. Thank you, ladies and gentlemen.
Member of the Commission. - Mr President, first of all I would like to thank the honourable Members for the interesting debate which demonstrates the commitment of Parliament to the recovery of cod.
Indeed, Parliament's report largely concurs with and supports the Commission proposal to make our current plan more flexible and effective and at the same time more comprehensive. As many of you have pointed out, cod has started to show some signs of improvement, and fishers will tell you that cod has returned to our seas.
However, it is a fact that this is attributable to one particular year class - the 2005 year class - now that the cod has matured to sizes whereby it is caught within our nets. We therefore need to be careful how to manage this, because if we reward this one particular year prematurely we will end up in a situation where the possible recovery of this stock will be lost. This has already happened twice in the last 15 years - once in the Irish Sea and once in the North Sea - where we took premature action rewarding a particular year class and ended up with a situation where we had to start again from scratch. It is therefore crucial that we act in a way whereby responsible management will tell us that we should do our utmost in order to reduce effort by various measures and various means, and at the same time see to it that discards of cod are reduced.
This can be done by means of results-based management which the cod recovery plan introduces, and I would encourage Member States to also work with us so that we will be able to have a cod recovery plan which will in time bring about a complete recovery of cod.
Having said that, I would like to say a word on discards in general because discards is not an issue which relates only to cod. Obviously we speak of cod because that is of particular relevance to the North Sea, but we have various other stocks of fish that are discarded, and this is a very sensitive issue around the European Union where public opinion is mounting in a very negative way. I am determined to tackle it, and I intend to revisit the whole issue because so far progress has been very slow. I think that we need to look at the picture in a much more general way so that we immediately begin with significant measures to curb discarding, and later on I will come back to you with proposals as to how we can effectively curb discarding in the North Sea. We are also discussing this with partners like Norway to see how we can take effective measures to reduce cod fishery effort, but at the same time introduce measures to reduce cod discards in particular, as well as tackling the problem of discards of other fish stocks.
Concerning the Celtic Sea, to which Mrs Doyle made reference, it is true that ICES says that the state of the stock is somewhat better than in the other seas. Having said that, however, they still maintain that the stock is in bad shape and needs to be recovered, which is why we have included it as part of the new cod recovery plan. It is nonetheless still in very bad shape. The fact that a TAC is set does not mean that the stock is in good shape because most of our fisheries are regarded as being fished above sustainable levels, and you set TACs which would be on a diminishing scale. When it is really bad then it would be a zero TAC. In the case of the Celtic Sea, the situation is somewhat better but still the state of this stock is far from good.
Concerning the point made on cod in the Baltic Sea, although this is not part of this cod recovery plan we did introduce a cod recovery plan in the Baltic Sea in 2007. This year, on the basis of ICES advice and probably not so much a result of the cod recovery plan itself but of the significant efforts made by Poland and by Polish fishers, the very bad situation for eastern cod has improved but the situation for western cod in the western Baltic has got worse. We will therefore have to take tougher measures for western Baltic cod, but can maybe take somewhat less tough measures for eastern cod.
rapporteur. - (DA) Mr President, I would like to thank the Commissioner and my fellow Members for their enormous effort and extremely constructive amendments, which were absolutely necessary to make this recovery plan as complete as possible.
I would like to point out that it is now extremely important for the recovery plan to succeed. We owe it to the fishermen, but it is also correct, as has been mentioned here this evening, that we have talked about the recovery of cod and other species as well. We have talked about it for the last ten years without achieving the objective. It is therefore important that we achieve it now.)
I would like to say something about illegal, unreported and unregulated fishing. Of course, we do not know the extent of this, but I do not doubt that it has had extremely negative consequences for the recovery plans that we have implemented in recent years. It is a disgrace where fish stocks are concerned and a disgrace to the fishing industry and to society as a whole, and the European Parliament has drawn attention to this time and time again. Much better and more effective control needs to be introduced so that we can put a stop to illegal fishing. I would also like to mention that we must also include and measure the amount of fish that seals, cormorants and other predatory birds and fish are taking, is of course an area where there is in fact no-one taking account of what the quotas are, as the situation is of course almost the same as it is where unreported fishing is concerned.
The matter of discards is another issue that we have talked about for ten years. Discards naturally have unavoidable consequences for the quota policy but, just as importantly, we are discarding perfectly edible fish. Commissioner, I am, of course, happy that you have this evening said that you have a plan in place, but it is totally unsatisfactory that we have talked about this matter for ten years without achieving a single objective. This is a sad state of affairs, and we must do something about it, otherwise this recovery plan will be doomed to failure too.
The debate is closed.
The vote will take place on Tuesday.
Written statements (Rule 142)
It is entirely reasonable for the European Commission and the governments of the Member States to be concerned about the critical state of cod stocks in the European Union's seas. I am concerned, however, that when it comes to their legislative proposals and decisions, the European Union's institutions are basing themselves on research undertaken by various research institutes financed by the European Commission. Research by independent scientists is rarely referred to.
There is also controversy concerning Council regulations (EC) No 812/2004 and No 2187/2005 introducing a ban on the use of drift nets in the EU. At a meeting with DG MARE I organised a month ago, it became evident that the European Commission is determined to avoid all questions put to it on this matter. It is failing to provide specific answers and is not meeting its obligations pursuant to the provisions of the aforementioned regulations concerning research to confirm the appropriateness of implementing bans.
Where cod is concerned, there is, for example, a lack of detailed statistics concerning catches from vessels less than 8 metres in length. No comparison has been made either of the quantities of processed fish products as compared to the size of the catches declared in individual Member States of the Union. The institutions have failed to provide specific information and plans. In addition, undue generalisation in research has contributed to heightening the controversy.
In view of its social and economic base, fishing is increasingly becoming a motive for demonstrations and protests by fishermen in Poland amongst other countries. Many families are being deprived of their livelihood through cuts in fishing quotas and the ban on the use of drifts nets, for example.